      Case 6:17-cv-00083-RSB-BWC Document 60 Filed 09/21/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             STATESBORO DIVISION


 OLAUDAH MCKENZIE,

               Plaintiff,                                CIVIL ACTION NO.: 6:17-cv-83

        v.

 CAPTAIN JOHN STATEN; and DR. POPE,

               Defendants.

                                          ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge’s Report and Recommendation, (doc. 59). No party to this action filed

Objections to the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation as

the opinion of the Court. The Court GRANTS each Defendant’s Motion for Summary Judgment,

DISMISSES Plaintiff’s Complaint, DIRECTS the Clerk of Court to CLOSE this case and enter

the appropriate judgment of dismissal, and DENIES Plaintiff in forma pauperis status on appeal.

       SO ORDERED, this 21st day of September, 2020.




                                    R. STAN BAKER
                                    UNITED STATES DISTRICT JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA
